Citation Nr: 0215333	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  01-00 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
undiagnosed illness manifested by headaches, loss of sense 
of smell, and loss of sense of taste.

2. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthmatic bronchitis.

(The issues of entitlement to service connection for an 
undiagnosed illness manifested by headaches, loss of sense of 
smell and loss of sense of taste and for asthmatic bronchitis 
will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1985 to 
November 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In June 2002, the veteran testified at a hearing 
before the undersigned Board member. 

The Board is undertaking additional development on the 
matters of entitlement to service connection for an 
undiagnosed illness manifested by headaches, loss of sense of 
smell, and loss of sense of taste, and for asthmatic 
bronchitis, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1. An unappealed September 1999 Board decision denied service 
connection for a an undiagnosed illness manifested by 
headaches, loss of sense of smell, and loss of sense of 
taste, and determined that new and material evidence had 
not been submitted reopen a claim for service conenction 
for asthmatic bronchitis.

2. The evidence added to the record since the September 1999 
Board decision bears directly and substantially upon the 
specific matters under consideration regarding service 
connection for a an undiagnosed illness manifested by 
headaches, loss of sense of smell, and loss of sense of 
taste, and asthmatic bronchitis, and is so significant as 
to warrant consideration of the merits of the claims on 
appeal.


CONCLUSIONS OF LAW

1. Evidence received since the prior final September 1999 
Board decision is new and material, and the claim for 
service connection for an undiagnosed illness manifested 
by headaches, loss of sense of smell, and loss of sense of 
taste is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156(a), 20.1100, 
20.1105 (2002).

2. Evidence received since the prior final September 1999 
Board decision is new and material, and the claim for 
service connection for asthmatic bronchitis is reopened.  
38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters - Veterans Claims Assistance Act

During the pendency of this appeal, the Board notes that, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant must come forward 
first with evidence to well ground a claim before the 
Secretary of Veterans Affairs is obligated to assist the 
claimant in developing the facts pertinent to the claim.

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases that had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board to 
consider the matters on appeal in light of the VCAA sections 
codified at sections 5102, 5103 and 5103A is not required).  
But see Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to an attempt to reopen a claim by 
submitting new and material evidence, pursuant to 38 U.S.C. 
§ 5108).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 2002).  Therefore, for purposes of the present case, 
the Board will assume that the VCAA is applicable to claims 
or appeals pending before the RO or the Board on the date of 
its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629. 

The Board finds that the requirements of the VCAA have 
clearly been met in this case.  The appellant was advised, by 
virtue of a detailed statement of the case (SOC) issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claims.  We, therefore, believe that appropriate notice has 
been given in this matter.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claims, and the SOC 
clarified what evidence would be required to reopen his 
claims of entitlement to service connection for an 
undiagnosed illness and for asthmatic bronchitis.  The 
appellant responded to the RO communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993), infra; VAOPGCPREC 16-92 (57 Fed. Reg. 
49,747 (1992)).  Further, in an September 2002 letter, the 
Board advised the appellant of the VCAA and its effect on his 
claims.  A copy of the Board's letter was also sent to the 
appellant's accredited service representative.  In an October 
2002 written response to the Board, the veteran indicated 
that he had no further evidence or argument to submit in 
support of his claims. 

Of significance in the present matter, is language in the 
VCAA that provides:

Rule with respect to disallowed claims.-Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title. 

38 U.S.C.A. § 5103A(f) (West Supp. 2002).

Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Amendments to 
38 C.F.R. § 3.156(a) that define new and material evidence 
are effective prospectively for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  Since the 
appellant's request to reopen his claim was filed in February 
2001, the regulations in effect prior to August 29, 2001, are 
for application.

II.  New and Material Evidence

The Board, in a decision dated in September 1999, denied the 
veteran's claim for service connection for an undiagnosed 
illness manifested by headaches, loss of sense of smell, and 
loss of sense of taste, and declined to find that that new 
and material evidence had been received to reopen a claim of 
entitlement to service connection for asthmatic bronchitis.  
The Board found at that time that the veteran was not shown 
to have served in Southwest Asia during the Persian Gulf War.  
The appellant was duly notified of the Board's action but did 
not appeal, and the decision was therefore final, based upon 
the evidence then of record.  38 U.S.C.A. §§ 7104(b), 7105; 
38 C.F.R. §§ 20.1100, 20.1105. 

The evidence of record before the Board at the time of its 
September 1999 decision included the veteran's service 
medical and personnel records.  The records do not reflect 
that the veteran served in the Persian Gulf area.  His 
Certificate of Release or Discharge from Active Duty (DD Form 
214) does not reveal receipt of the Southwest Asia Service 
Medal or the Kuwait Liberation Medal.  The veteran's service 
medical records are only referable to his unit's home station 
troop medical clinic in West Germany.  There are no records 
of treatment regarding the veteran during his unit's 
deployment to Southwest Asia.

Also of evidence at the time of the Board's September 1999 
decision was the veteran's September 1993 Persian Gulf 
Protocol examination report that indicates he gave a history 
of returning from Southwest Asia in May 1991.  A July 1994 VA 
psychiatric examination report indicates that the veteran 
reported that he returned to Germany from Southwest Asia on 
June 10, 1991.  At his May 1999 personal hearing at the RO, 
the veteran said he returned to Germany on May 25, 1991.  At 
his June 1999 Board hearing, the veteran testified to 
developing asthma after serving in Desert Storm and said that 
his symptoms appeared after he returned to Germany.  He said 
that his loss of sense of taste and loss of sense of smell 
developed while he was in the Persian Gulf.  The veteran 
stated that he developed severe headaches after he returned 
to the United States and was stationed at Fort Campbell, 
Kentucky.

The September 1999 Board decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  In making 
this determination, the Board must look at all of the 
evidence submitted since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  In the present 
case, this means that the Board must look at all the evidence 
submitted since the September 1999 Board decision which was 
the final adjudication that disallowed the appellant's 
claims.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its rating 
decision."  Hodge, supra, at 1363.

As noted above, the VCAA contains extensive provisions 
modifying procedures for the adjudication of all pending 
claims.  However, the requirement that new and material 
evidence must be presented in order to reopen a claim has not 
been altered.  See 38 U.S.C.A. § 5103A(f), quoted above on 
page 6.  As to the other new regulations, since the 
appellant's request to reopen his claim was filed in February 
2001, the regulations in effect prior to August 29, 2001, are 
for application.

An application to reopen the appellant's claim was received 
by the RO in February 2001.  The evidence added to the record 
since the September 1999 Board decision that denied service 
connection for an undiagnosed illness manifested by headaches 
and loss of sense of taste and smell and declined to find 
that new and material evidence had been submitted to reopen 
the claim of entitlement to service connection for asthmatic 
bronchitis includes VA medical records and examination 
reports, medical information from an Internet website 
regarding the effects of exposure to Sarin gas, service 
department correspondence and a "Correction for DD Form 214, 
Certificate of Release or Discharge From Active Duty" (DD 
Form 215), dated April 2001, and the veteran's oral and 
written statements.  

The April 2001 DD Form 215 reflects that the veteran had 
Southwest Asia service from January 1, 1991, to May 5, 1991, 
and indicates that his awards and decorations include the 
Southwest Asia Service Medal w/3 Bronze Service Stars, and 
the Kuwait Liberation Medal (SA).

Also added to the record is a February 2001 letter to the 
veteran from the Office of the Secretary of Defense to the 
effect that in 1997 the veteran was advised that his unit may 
have been exposed to a very low level of chemical agent in 
March 1991 during the Gulf War.  According to the letter, 
current medical evidence and research indicated long term 
effects would not be expected from brief low-level exposure 
to the identified chemical agents.  A fact sheet with further 
information was included.

The new evidence includes service records that verify the 
veteran's service in Southwest Asia during the Persian Gulf 
War.  He asserts that he suffers from symptoms of an 
undiagnosed illness and from asthmatic bronchitis, due to 
exposure to fires and Sarin gas while in the Persian Gulf.   

In summary, the evidence received since the September 1999 
Board decision includes service records and the veteran's 
oral and written statements regarding his disorders that are 
new and do bear directly on the question of whether this 
evidence provides a more complete picture of the veteran's 
disabilities and their origin and, thus, do bear directly and 
substantially upon the specific matters under consideration.  
The Board concludes that, under the liberal approach 
suggested by judicial precedent and the VCAA, this evidence 
is so significant as to warrant consideration of the merits 
of the claims on appeal.  See Hodge, supra.  Thus, this 
evidence is new and material so as to reopen the veteran's 
claims of entitlement to service connection for an 
undiagnosed disorder manifested by headaches, loss of sense 
of taste, and loss of sense of smell, and asthmatic 
bronchitis.  38 U.S.C.A. §§ 5108, 7104(b), 7105; 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105. 


ORDER

The claim for service connection for an undiagnosed illness 
manifested by headaches, loss of sense of smell and loss of 
sense of taste is reopened.


The claim for service connection for asthmatic bronchitis is 
reopened.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

